Citation Nr: 0932973	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-03 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Detroit, Michigan, 
which denied the above claims.

In June 2009, the Veteran attended a hearing over which the 
undersigned presided while at the RO.  A transcript of the 
hearing has been associated with the claims file.

The appeals for service connection for PTSD, hearing loss, 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Bilateral peripheral neuropathy was not present in service or 
for many years following active duty separation, and is not 
causally related to active service.



CONCLUSION OF LAW

Bilateral peripheral neuropathy of the lower extremities was 
not incurred or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, the RO also notified the Veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

While the Veteran was not afforded a VA medical examination 
for his peripheral neuropathy claim, the Board finds that no 
such examination is needed, as there was no in service 
incident, no diagnosis for many years after service, and 
there is no medical evidence linking the disorder to service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).  Thus, the duties to notify and assist have been 
met.


Service Connection

The Veteran contends his peripheral neuropathy is related to 
herbicide exposure during his service in Korea in 1964 and 
1965 or at the Aberdeen Proving Grounds in Maryland.

VA is to concede exposure to herbicides on a factual basis if 
a Veteran alleges service along the Demilitarized Zone (DMZ) 
in Korea and was assigned to one of several particular units 
between April 1968 and July 1969.  See M21-1MR, Part IV, 
Subpart ii, Ch. 2(C)(10)(l).  If a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, presumptive service connection for a number of 
diseases will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).

Here, although the Veteran served in the DMZ, it was in 1964 
and 1965, prior to the period in which exposure to herbicides 
is conceded.  Thus, the Veteran must prove herbicide 
exposure.  In this case, there is no credible evidence that 
the Veteran was exposed to herbicides in Korea or at the 
Aberdeen Proving Grounds.  The only evidence suggesting such 
exposure is the Veteran's own statements.  While he can 
testify that he transported barrels and crates with chemicals 
in them, there is no evidence in the file which suggests that 
he is competent to identify these chemicals as herbicides.  
As such, the Board will considered whether service connection 
is available on any other basis.  See Combee v. Brown, 34 
Vet. 3rd 1039-(Fed. Cir. 1994).

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Examination of the Veteran upon entry into service showed 
normal legs and no evidence of any nerve problems.  Service 
treatment records and the separation examination contain no 
reports of or problems with the legs or nerves.  The 
Veteran's separation physical examination report is highly 
probative as to the Veteran's condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The Veteran's separation 
examination report is entirely negative for any symptoms 
associated with peripheral neuropathy of the lower 
extremities and weighs heavily against the claim.  The weight 
of the service treatment records is greater than subsequent 
VA and private outpatient treatment records based on a 
history as provided by the Veteran.

Subsequent to service, the earliest evidence of peripheral 
neuropathy is on a VA medical record problem list which dates 
the disorder to February 2004, which is more than 39 years 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

As for the clinically diagnosed peripheral neuropathy, to the 
extent that the Veteran is shown to have any such disorder, 
such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the Veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  There must be a nexus to active service. 

In view of the inservice findings which are negative of 
symptoms associated with peripheral neuropathy of the lower 
extremities, and the lengthy period following service without 
treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his peripheral neuropathy of the lower extremities, his 
opinion is outweighed by the competent medical evidence.  
Simply stated, the Veteran's service treatment records 
(containing no competent medical evidence of peripheral 
neuropathy of the lower extremities) and post-service 
treatment records (showing no complaints, symptoms, findings 
or diagnoses associated with peripheral neuropathy of the 
lower extremities until February 2004, and no competent 
medical evidence linking the reported peripheral neuropathy 
of the lower extremities to the Veteran's service) outweigh 
the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current disability that is related to active service are not 
competent.  There is no indication that the possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's peripheral neuropathy 
is not related to his active service.  While it is apparent 
that the Veteran currently has peripheral neuropathy, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of the peripheral neuropathy and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for peripheral neuropathy of the lower 
extremities.


ORDER

Service connection for bilateral peripheral neuropathy of the 
lower extremities is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for PTSD, hearing loss, and 
tinnitus.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

With regard to the claim for service connection PTSD, the 
Veteran has provided several detailed, consistent statements 
regarding his in service stressor.  The Veteran explains 
that, while driving a truck along his normal route, he saw a 
Korean cab that had been in an accident.  The cab driver was 
pinned under the vehicle.  The Veteran reported this to his 
superiors but no action was taken, as it was a civilian 
accident.  He drove by the accident for several days in a row 
and the driver remained pinned under the vehicle.  The 
Veteran reports that, following the incident, he began to 
drink frequently, went absent without leave, was given an 
Article 15, and was denied a promotion.  As this is a 
civilian stressor, VA has not been able to verify it through 
the traditional methods.  However, service personnel records 
could reflect changes in the Veteran's behavior and 
statements from people who served with the Veteran could 
confirm that he spoke of this incident and that his behavior 
changed following the incident.  As such, additional 
development is required.

At the Veteran's June 2009 hearing, he indicated that he was 
currently receiving psychiatric treatment at the Detroit VA 
Medical Center (VAMC).  Current and complete treatment 
records should be obtained.

With regard to the claims for service connection for hearing 
loss and tinnitus, the Veteran did attend a VA examination in 
August 2006.  The examiner found no nexus between service and 
the Veteran's hearing loss and tinnitus, but this opinion was 
based on the fast that the Veteran had normal hearing in 
service.  The Board notes that the requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
need not be shown by the results of audiometric testing 
during a claimant's period of active military service in 
order for service connection to be granted.  38 C.F.R. § 
3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing 
loss related to service when there were no audiometric scores 
reported at separation from service.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The regulation does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  As such, an addendum to 
this examination is needed so that the examiner can provide 
an opinion on the etiology of the Veteran's hearing loss and 
tinnitus that is based on in service noise exposure and post-
service evidence of hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with additional notice which includes a 
list of alternative documents that might 
help verify his stressor, including 
"buddy" certificates or affidavits 
showing that he talked about the incident 
and that his behavior changed afterwards.

2.  The RO/AMC shall obtain a complete 
copy of the Veteran's service personnel 
records from the National Personnel 
Records Center in St. Louis, Missouri.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.

3.  The RO/AMC obtain current and 
complete treatment records from the 
Detroit VAMC.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.

4.  The RO/AMC shall obtain an addendum 
to the August 2006 VA examination.  The 
claims file and a copy of this Remand 
should be made available to the examiner 
for review.  The examiner should be 
advised that hearing loss or tinnitus 
need not be shown by the results of 
audiometric testing during a claimant's 
period of active military service in 
order for service connection to be 
granted.

The examiner is requested to provide an 
opinion as to  the etiology of the 
Veteran's hearing loss and tinnitus, to 
include whether it is at least as likely 
as not that any such disabilities found 
on examination are consistent with the 
Veteran's duties during his period of 
active service, and whether their onset 
was during service, or are otherwise 
related to noise exposure in service.  
In doing so, the examiner must 
acknowledge the credible reports of the 
Veteran as to the inservice exposure to 
acoustic trauma and continuity of 
symptoms since service.  The need for 
further examination of the Veteran is 
left to the discretion of the examiner.

A complete rationale for any opinion 
expressed should be provided in a 
legible report.  If the examiner 
concludes that an opinion cannot be 
offered without a resort to speculation, 
it should be indicated.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further claims 
adjudication.

6.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112  (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


